 

Exhibit 10.1



 

Cupit, Milligan,

Ogden & Williams

Certified Public Accountants

Shareholders

Edward R. Cupit, CPA, (1943-2010)

Ronald A. Milligan, CPA

Thomas M. Ogden, CPA

Melvin L. Williams, CPA

Michael T. Metkovich, CPA

  

1695 Meadow Wood Lane, Suite 100

Reno, Nevada 89502

(775) 827-5055

Fax (775) 827-6356





December 23, 2014

 

Searchlight Minerals Corp.

2360 West Horizon Ridge Pkwy, Ste #100 B

Henderson, NV 89052

 

Gentlemen:

 

Attached is a copy of our most recent invoice dated November 30, 2014 and
statement of balance owed to our firm for services outstanding in the total
balance of $115,017.68.

 

Melvin Williams has informed us the Board of Directors, in a meeting on December
23, 2014, approved settling this balance with issuance of shares of common stock
in Searchlight Minerals Corp. at the closing market price of $0.32 of that same
day.

 

This represents issuance of 359,430 shares on December 23, 2014. The shares
should be issued directly to Melvin L. Williams and the outstanding balance of
$115,017.68 owing to the firm of Cupit, Milligan, Ogden & Williams will be
cleared internally between the firm and Mr. Williams resulting in a zero balance
as of November 30, 2014.

 

Please coordinate any necessary items related to the stock issuance directly
with Mr. Williams

 

We appreciate the opportunity to be of service to the company.

 

Very truly yours,

 

/s/ Ronald A. Milligan

Ronald A. Milligan, CPA

Treasurer

 

 

/s/ Melvin L. Williams

Melvin L. Williams, CPA

President

 

 

 



Member of American Institute of Certified Public Accountants Division of Firms

 



 

